DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Claims, specification, affidavit, and remarks filed on 1/7/2022.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 11/27/2020.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Profiling applications to detect hot functions and optimizing hot functions for execution on each core of a heterogeneous processor.”
Appropriate correction is required.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Microarchitecture-Aware Code Generation for Deep Learning on Single-ISA Heterogeneous Multi-Core Mobile Processors” IEEE, April 11, 2019), in view of Official Notice.
As per claim 1:
Park disclosed an operation method of a processor comprising a plurality of heterogeneous cores, the operation method comprising: 
selecting an execution core of the plurality of heterogeneous cores for executing an application (Park: Figure 3, section IA paragraph 1, section IB paragraph 1, and section IIIA)(The scheduler selects a core for executing a task based on the task type, usage pattern, and computation requirements. The selected core is part of a single ISA heterogeneous multi-core processor.);
loading, from a memory, first data corresponding to core information of the execution core during runtime of the execution core, wherein the first data is included in compile data, the compile data including a first function compiled for each heterogeneous core of the plurality of heterogeneous cores (Park: Figures 3-4, section III paragraph 2, 
processing, by the execution core, execution codes for executing the application, based on the first data (Park: Figure 3, section IA paragraph 1, section IB paragraph 3, and section IIIA)(The scheduler assigns a task to execute on a selected core. An inserted runtime selector selects the core specific function version for execution.).
As per claim 2:
Park disclosed the operation method of claim 1, wherein the loading the first data comprises:
processing, by the execution core, the execution codes (Park: Figure 3, section IA paragraph 1, section IB paragraph 1, and section IIIA)(The scheduler selects a core for executing a task based on the task type, usage pattern, and computation requirements. 
loading the first data in accordance with processing a first code corresponding to the first function from among the execution codes (Park: Figure 3, section IB paragraph 3, section III paragraphs 2-3, and section IIIA)(The inserted runtime selector determines the correct version of the function to jump to. In view of the above official notice, the selected function version is loaded and executed by the current core.).
As per claim 3:
Park disclosed the operation method of claim 1, wherein the loading the first data comprises:
obtaining the core information (Park: Figure 3, section IB paragraph 3, section III paragraph 3, and section IIIA)(The inserted runtime selector checks the IDCODE to determine the current core.); and 
loading the first data based on the core information (Park: Figure 3, section IB paragraph 3, section III paragraphs 2-3, and section IIIA)(The inserted runtime selector determines the correct version of the function to jump to. In view of the above official notice, the selected function version is loaded and executed by the current core.).
As per claim 4:
Park disclosed the operation method of claim 1, wherein the compile data is data compiled based on the core information and the first function, respectively (Park: Figures 3-4, section IB paragraph 1, section IIA paragraph 3, and section IIIB paragraph 1)(The multiple versions of the first function are compiled based on each target core for optimization.).
As per claim 5:

jumping, by the execution core, to the first data according to a caller at an entry point of the first function (Park: Figure 3, section IB paragraph 3, section III paragraphs 2-3, and section IIIA)(The inserted runtime selector determines the correct version of the function to jump to.).
As per claim 6:
Park disclosed the operation method of claim 1, further comprising: 
determining the first function according to a result of profiling the application (Park: Figure 4, section IB paragraph 3 and section IVC)(Programs are analyzed and candidate functions are optimized based on a profiling result.).
As per claim 7:
Park disclosed the operation method of claim 1, further comprising: 
evaluating an execution performance of the application of the plurality of heterogeneous cores (Park: Figure 4, section IVC), 
wherein the execution performance includes a process time, power consumption, and a call frequency (Park: Figure 4, section IVC)(The evaluation step includes evaluating tasks with runtime frequencies greater than a threshold. Official notice is given that performance evaluations can include execution time and power consumption for the advantage of tracking these indicators for potential optimization. Thus, it would have been obvious to one of ordinary skill in the art to implement performance tracking with execution time and power consumption.).
As per claim 8:

As per claim 9:
Park disclosed the operation method of claim 1, wherein the core information comprises at least one of an implementor or an ID code of each of the plurality of heterogeneous cores (Park: Figure 3, section IB paragraph 3, section III paragraph 3, and section IIIA)(The inserted runtime selector checks the IDCODE to determine the current core.).
As per claim 10:
Park disclosed the operation method of claim 1, wherein the plurality of heterogeneous cores comprises a single instruction set architecture (ISA) (Park: Figure 3, section IB paragraph 1, and section IIIA).
As per claim 11:
Park disclosed the operation method of claim 1, wherein the processor includes a scheduler, and the application is processed independently of control of the scheduler (Park: Figure 3, section IA paragraph 1, section IB paragraph 1, and section IIIA)(The scheduler selects a core for executing a task based on the task type, usage pattern, and computation requirements. The selected core executes the task independent of the scheduler.).
As per claim 12:
Park disclosed an operation method of a System on Chip (SoC) comprising a memory and a processor comprising a plurality of heterogeneous cores and configured 
profiling the execution code (Park: Figure 4, section IB paragraph 3 and section IVC)(Programs are analyzed and candidate functions are optimized based on a profiling result.); 
extracting a first function that is frequently called or has a long execution duration, based on the profiling (Park: Figure 4, section IB paragraph 3, section IVB paragraph 2, and section IVC)(The target program is analyzed for candidate hot functions based on execution frequency.); 
receiving compile data including the first function compiled based on each heterogeneous core of the plurality of heterogeneous cores, respectively (Park: Figures 3-4, section III paragraph 2, section IIIA, and section IIIB paragraph 1)(Park disclosed generating multiple compiled and optimized versions of the same function for each core within the processor. The inserted runtime selector chooses and receives the core specific function version during execution.);
storing the compile data in the memory (Park: Figures 3-4, section III paragraph 2, section IIIA, and section IIIB paragraph 1)(Park shows the multiple functions within the processing system, but doesn’t explicitly state that the multi versioned functions are stored in memory. Official notice is given that compiled program code is stored in memory for the advantage of the processing system being able to load and execute the program code. Thus, it would have been obvious to one of ordinary skill in the art to implement a memory within Park to store the multi versioned functions.); and 
executing the application by processing a modified execution code including a caller referring to each heterogeneous core in the compile data (Park: Figure 3, section 
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 3. Therefore, claim 14 is rejected for the same reason(s) as claim 3.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 9. Therefore, claim 15 is rejected for the same reason(s) as claim 9.
As per claim 16:
Park disclosed the operation method of claim 12, wherein the caller is configured to be inserted at an entry point of the first function, and refer to first data corresponding to the first function, from among the compile data (Park: Figure 3, section IB paragraph 3, section III paragraphs 2-3, and section IIIA)(The inserted runtime selector determines the correct version of the function to jump to.).
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 5. Therefore, claim 17 is rejected for the same reason(s) as claim 5.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Microarchitecture-Aware Code Generation for Deep Learning on Single-ISA Heterogeneous Multi-Core Mobile Processors” IEEE, April 11, 2019), in view of Official Notice, further in view of Wu et al. (U.S. 2011/0320766).
As per claim 13:
Park disclosed the operation method of claim 12. 
Park failed to teach extracting a second function having at least one of a call frequency greater than a first threshold value or an execution duration greater than a second threshold value, according to a result of the profiling the execution code. 
However, Wu combined with Park disclosed extracting a second function having at least one of a call frequency greater than a first threshold value or an execution duration greater than a second threshold value, according to a result of the profiling the execution code (Wu: Figures 3-4 elements 305 and 410, paragraphs 52, 56, and 77)(Park: Figures 4, section IB paragraph 3 and section IVC)(Park disclosed generating multiple compiled and optimized versions of hot functions for each core within the processor. Wu disclosed generating an optimized version of a hot function that is executed above a threshold number. The combination allows for Park to only optimize hot functions that are above an execution frequency threshold number.).
The advantage of selectively optimizing hot functions only above execution frequency thresholds is that power consumption can be saved by not optimizing functions that aren’t as likely to result in performance improvements. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the execution frequency thresholds of Wu into the profiling system of Park for the advantage of selectively optimizing hot functions to reduce wasted power from unused optimization improvements. 
As per claim 18:
Park disclosed a System On Chip (SoC) in which an application is executed on a 
a processor including the plurality of heterogeneous cores (Park: Figure 3, section IB paragraph 1 and section III paragraphs 2-3); and 
a memory configured to store 
a plurality of functions forming the application (Park: Figure 4, section IB paragraph 3 and section IVC)(Park disclosed optimizing a subset of hot functions within an application, but doesn’t explicitly state where the application is stored. Official notice is given that compiled application program code is stored in memory for the advantage of the processing system being able to load and execute the application. Thus, it would have been obvious to one of ordinary skill in the art to implement a memory within Park to store the applications.), and 
compile data based on each heterogeneous core of the plurality of heterogeneous cores (Park: Figures 3-4, section III paragraph 2, section IIIA, and section IIIB paragraph 1)(Park disclosed generating multiple compiled and optimized versions of the same function for each core within the processor. Park shows the multiple version functions within the processing system, but doesn’t explicitly state that the multi versioned functions are stored in memory. Official notice is given that compiled program code is stored in memory for the advantage of the processing system being able to load and execute the program code. Thus, it would have been obvious to one of ordinary skill in the art to implement a memory within Park to store the multi versioned functions.),
wherein the processor is configured to 
load, from the compile data, first data corresponding to a first function from among 
Park failed to teach the first function having a profile load greater than a threshold value according to a profiling result.
However, Wu combined with Park disclosed the first function having a profile load greater than a threshold value according to a profiling result (Wu: Figures 3-4 elements 305 and 410, paragraphs 52, 56, and 77)(Park: Figures 4, section IB paragraph 3 and section IVC)(The broadest reasonable interpretation of profile load is a function having a high call frequency or execution time (see paragraph 70). Park disclosed generating multiple compiled and optimized versions of hot functions for each core within the processor. Wu disclosed generating an optimized version of a hot function that is executed above a threshold number. The combination allows for Park to only optimize hot functions that are above an execution frequency threshold number.).
The advantage of selectively optimizing hot functions only above execution frequency thresholds is that power consumption can be saved by not optimizing functions that aren’t as likely to result in performance improvements. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the execution frequency thresholds of Wu into the profiling system of Park for 
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 13. Therefore, claim 19 is rejected for the same reason(s) as claim 13.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 5. Therefore, claim 20 is rejected for the same reason(s) as claim 5.

Response to Arguments
The arguments presented by Applicant in the response, received on 1/7/2022 are not considered persuasive.
Applicant argues regarding the specification:
“The specification stands objected to because of informalities. This objection has been rendered moot by the present amendments. Accordingly, Applicants request the Examiner to reconsider and withdraw this objection.”  

This argument is not found to be persuasive for the following reason. The examiner disagrees that the amended specification title sufficiently covers the claimed inventive concept. Thus, the objection is maintained.
Applicant argues regarding the 103 rejections:
“Applicant submits that the Park document is disqualified as prior art as the exception under 35 U.S.C. §102(b)(1)(A) applies. Applicants co-authored the Park document along with non-inventor co-authors (Yongin Kwon and Yongjun Park). The Park document was published on April 11, 2019, which is less than one year before the priority date (April 7, 2020) of the present application. To the extent that the Park document discloses subject matter claimed in the present application, the disclosure in the Park document represents the work of and was made by Applicants. All the results published in the Park document including the relevant 
Along with this document, Applicant submits herewith a Declaration under 37 CFR 1.130(a) signed by inventors Junmo Park and Dongsuk Jeon in support of the above assertions. Therefore, the Park document does not qualify as prior art against the claims of the present application.”

This argument is not found to be persuasive for the following reason. The inventors of the instant application in the IDS document are both described as working within the Graduate School of Convergence Science and Technology at Seoul National University. Yongin Kwon is described as a Software Engineer with Samsung Electronics (also the Assignee for the instant application, but missing from the affidavit). Yongjun Park is described as receiving a Ph.D. degree and being an Assistant Professor within the Department of CS at Hanyang University. 
The explanation of Yongin Kwon and Yongjun Park solely being technical writers under the direction and supervision of the inventors isn’t a convincing reasonable explanation. Further, more detailed, explanations of their role(s) in the paper, and/or statements from them may later be considered reasonable explanations. 
In addition, a closer look at the submitted priority documents has resulted in a change of the effective filing date for the subject matter defined in the pending claims in this application to 11/27/2020. This is the result of comparing the drawings of the instant application to the drawings of the submitted priority documents, both of which are not written in the English language. The drawings of the instant application match those of the submitted priority documents filed in South Korea on November 27, 2020. A cursory glance of the drawings of the submitted priority document filed in South Korea on April 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183